         Case: 3:20-cv-00201-bbc Document #: 25 Filed: 03/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 DAMIEN A. COLE,

         Plaintiff,
                                                        Case No. 20-cv-201-bbc
    v.

 HEALTH SERVICES MANAGER
 MARCHANT, DR. JEFFREY MANLOVE,
 RN JENSON, RN ANDERSON, AND
 JANE/JOHN DOE

         Defendant.



                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this with

prejudice.




                     /s/                                         03/23/21
         Peter Oppeneer, Clerk of Court                          Date
